AFFIRM; Opinion issued November 28, 2012.




                                            In The
                                 Qtottrt of Ztppcah
                         fiftj JJ3itrirt of cxa at 3nfta
                                     No. 05-12-00362-CR
                                     No. 05-12-00960-CR

                           LENARD JUST1N JONES, Appellant

                                              V.

                             TIlE STATE OFT EXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos._F07-57722-R, F07-57723-R

                             MLMORANDUM OPINION

                       Before Justices FitzGerald, Richter, and Fillmore
                                 Opinion by Justice Fillmore

       Lenard Justin Jones appeals from the adjudication of his guilt for two drug offenses:

possession of marijuana in an amount of live pounds or less but more than four ounces, and

possession of 3,4-methylenedioxy methamphetarnine in an amount of one gram or more but less

than tour grams. See lEX. HEALFIl & SAFETY CODE.     ANN.    481. 116(a), (c), 481.121(a). (b)(3)

(West 2010).   The trial court assessed punishment at two years’ confinement in a state jail

facility on the marijuana conviction and seven years’ imprisonment on the methamphetamine

conviction. On appeal, Jones’s attorney filed a brief in which she concludes the appeals are

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,
3’4( US. 73 (1967). The brief presents a professional evaluation of the record showing why, in

LI   h,ct   thuL ii   L   no u u ibk.   ,j   ounik to id   luLL   St t 1Ji.ji   i   Siatt   7   S \V 2d S07   II (I c’

(‘rim. App. [ Panel ( )p. J 1 97X). Counsel delivered a copy of the brief to Jones. We advised Jones

of his rieht to file a pro se response. but he did not file a pro Sc response.

            We have reviewed the record and counsel’s brief. See Blt’dsoe v. S’1uie, 1 78 S,W3d 424,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit,                   ‘We find nothing in the record that might arguably

support the appeals.

            We affirm the trial court’s judgments.




                                                                   ROBERT lvi. FILLMORE
                                                                   .1 U S F ICE


Do Not Publish
TEx. R. App. P. 47

1 20362F.U05
                                      Qlourt of 1ppca1
                           jfiftj   1Oitrict of tflxa at t3a11a
                                        JUDGMENT

LENARD JUSTIN JONES, Appellant                    Appeal from the 265th Judicial District
                                                  Court of Dallas County, Texas (TrCtNo.
No. 05-I 2-00362-CR         v                     F07-5 7722-H).
                                                  Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                      Justices FitzGerald arid Richter
                                                  t)alt icipati ng


      Based on the Court’s opinion of this dale. the trial court’s judgment is AFFIRiIED.



      Judgment   entered   November 2, 2012




                                                         ROBERT M. FILLMORE
                                                         JUSTICE
                                  Qlourt of $tppta1
                       jf iftlj itrIct at ZIrcxa at 3at1a

                                     JUDGMENT

LENARD JUSTIN JONES, Appellant                  Appeal from the 265th Judicial District
                                                Court of Dallas County, Texas (Tr.Ct.No.
No. O5-l2-OO96OCR       V.                      F07-57723-H).
                                                Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                    Justices FitzGerald and Richter
                                                participating.


     Based on the Court’s opinion of this date, the trial courts judgment is AFFIRMEI).



     Judgment entered November 28, 2012.
                                                                 )


                                                       ROBERT M. FILLMORE
                                                       JUSTICE